Case: 5:17-cr-00355-JRA Doc #: 39 Filed: 11/13/18 1 of 1. PageID #: 428




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

United States of America                      )
                                              )    CASE NO. 5:17CR355
               Plaintiff(s),                  )
                                              )
       v.                                     )    ORDER
                                              )
Donald Neff,                                  )
                                              )
               Defendants                     )
                                              )

       This matter is hereby stayed during the pendency of the Interlocutory Appeal (USCA

#18-4066).




       IT IS SO ORDERED.


       November 13, 2018                     /s/ John R. Adams
       Date                                John R. Adams
                                           U.S. District Judge
